Title: From James Madison to William C. C. Claiborne, 26 July 1802
From: Madison, James
To: Claiborne, William C. C.


Sir
Department of State July 26. 1802.
Herewith inclosed is a copy of the agreement entered into on the 24. April last between the Commissioners on the part of the United States and those on the part of Georgia, duly authorized for that purpose, which agreement was ratified by the Legislature of that state on the 16. of June last.
According to the Act of Congress of May 10. 1800 The commissioners of the U. States authorized to settle the terms of a compromise with the State of Georgia, are further authorized to enquire into the claims which are or shall be made by settlers or any other persons whatever, to any part of the lands in question, and to receive from the claimants propositions of compromise and lay a full statement of the claims and propositions, together with the opinion of the commissioners thereon, before congress for their decision.
Of the claims to be made, a part is defined and recognized in the 2d. article of the agreement, under the kind of grants legally executed to actual settlers within the territory ceded to the U. States prior to the 27. octr. 1795. by the former British Government of West Florida, or by the Government of Spain, and under the head of claims derived from any actual survey or settlement made under the law of Georgia passed February 7. 1785. entitled “An Act for laying out a district situate on the river Mississippi, and within the bounds of the State into a county to be called Bourbon.” An extract from this Act is also herewith inclosed.
To enable the commissioners to make the proper report to Congress on this part of the subject, you are requested to furnish them with the best information you can obtain, first with respect to the extent of territory both on the Mississippi and the Mobille, which has been relinquished by the Indians, secondly with respect to the claims recognized by the 2d. Article of the agreement with Georgia. To make this last information as accurate and full as possible, it may be well to invite the claimants by public advertisement to file prior to the 1st. of November before the proper County officers, the particular authority and extent of their respective claims and the chain of title derived to the present claimants from the original title. The Commissioners hope that you will be able to state to them particularly the manner in which grants were made and compleated under both the British and Spanish Governments, this information being necessary for the use of Congress in carrying the 2d. Article of the agreement into due effect. Should it be found impossible to render the information on these points compleat, you will notwithstanding be pleased to forward the best you can collect.
The other claims to be enquired into, and which tho’ not recognized fall within the report to be made to Congress, are first and principally such as are grounded on alledged grants of Georgia subsequent to the Bourbon County Act. With respect to these claims, it is not desired that you should make any public call for information; but you will oblige the commissioners by enquiring and communicating what or whether any steps have been taken in behalf of the claiming companies towards settling selling out, or surveying, any part of the land; and particularly whether any tract is now actually occupied by any of their claimants: secondly claims if any, derived under the French Government previous to the peace of 1763. Thirdly claims derived under the British and Spanish Governments previous to the Treaty of 1795; but unaccompanied by actual settlement at the date of the Treaty. Fourthly claims derived under the Spanish Government by grants made subsequent to the Spanish Treaty of 1795. fifthly claims founded on the 3d. section of the Bourbon County act of Georgia, the four last descriptions of claimants may also be publickly invited to give in the state of their respective claims, by the 1st. of November that they may be transmitted by you in due time with the others. It is proper that the claimants in their cases should be aware, that their claims not being included in the guaranty of the 2d. article of the compromise with Georgia, the consideration of them by Congress will be barred by the 3d. article, after the period of one year from the assent of Georgia to the instrument of compromise.
In calling for the information wished from the claimants not included in the guaranty, it will occur to you as proper to use a language neither committing the Government on one hand, nor dampling [sic] expectations too much on the other. It being uncertain what degree of strictness or liberality may be exercised by Congress, the present measure must be limited to the collection of such information as may enlighten or influence their decision. With this view, you cannot be too particular in explaining the nature and extent of the several classes of claims; to which may be added the number of persons who will be affected by the decision on each class; It may be satisfactory also to know, the general sentiments and expectations prevailing in the territory on this subject.
Should there be claims of any sort within the Territory which escaped the above enumerations, you will oblige the commissioners by adding a particular account of them: as well as by communicating your estimates of the General extent of Territory not claimed by the Indians of the aggregate quantity of land covered by claims under the 2d. article of the compromise, and of the like aggregate, of all other claims.
It need not be suggested to you that where records of claims exist, suitable extracts from them will [be] proper: nor that it will be expedient to compleat and transmit your communications with as little delay as possible.
It only remains for me to ask your excuse for the heavy task which is imposed on you, and to assure you of the great respect and esteem, with which I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (Ms-Ar: Claiborne Executive Journal). Enclosures not found, but see nn. 1 and 4.




   
   The “Articles of Agreement and Cession” are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:125–26.



   
   JM was referring to section 10 of “An Act supplemental to the act intituled “‘An act for an amicable settlement of limits with the State of Georgia; and authorizing the establishment of a Government in the Mississippi territory’” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:70).



   
   Tr reads “head.”



   
   For the Bourbon County act, see Gallatin to JM, 21 July 1802, and n. 3.



   
   Claiborne published a handbill to this effect on 9 Sept. 1802 (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:177–80; Claiborne to JM, 12 Sept. 1802).


